Title: To Benjamin Franklin from Achille-Guillaume Lebègue de Presle, 21 May 1780
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


a chatillon sous Bagneux ce 21 mai 80
Je prie votre Excellence de recevoir mes remercimens du renvoy que m’a fait mr Grand des Livres de Londres venus sous votre nom; et mes excuses d’avoir differé jusqu’a ce jour a m’acquitter de ce devoir. Le retard a ete causé par mon deplacement qui m’a donné des occupations pressantes et des distractions de toute espece.
Les soins de mon depart, au moment ou les livres m’ont ete apportés, m’avoient fait oublier de vous envoyer par mr grand, avec les deux livres qui vous etoient destinés, L’ouvrage du Lord mahon dont je vous avois offert de vous procurer la lecture. Jai cru que le moyen le plus court pour vous faire parvenir ce dernier livre, etoit de le faire porter au bureau de mr Brillon, persuadé qu’il se feroit un plaisir de vous l’envoyer promptement. Ainsi Monsieur, vous devez avoir recu
1° un Exemplaire in 4° relié de votre dernier ouvrage;
2° un Exemplaire in 8° destiné a feu mr Dubourg;
3° un petit paquet que votre lettre m’a servi a retirer de la messagerie en y cherchant le balot de livres;
4° le livre du Lord Mahon que vous pouvez monsieur ne lire qu’a loisir, parceque je reste encore a la campagne 10 a 12 jours; et que la lecture de votre dernier ouvrage m’instruit plus utilement en differens genres.
Je ne manquerai pas a mon retour a Paris d’aller chez mr Grand le rembourser de la portion des frais dont mon paquet a augmenté votre envoi; ce que je lui ai demandé par un billet remis au porteur des livres et auquel il n’a pas repondu.
Jai recu la semaine derniere une lettre de mr Ingen-houzs qui m’envoye quelques notes pour l’Edition francoise de son ouvrage; mais il ne me dit pas s’il reviendra passer quelques jours a Paris comme il l’esperoit en partant. L’impression de son ouvrage doit etre commencée, mais je n’ai point encore recu d’epreuve.
Jay lhonneur d’etre de votre Excellence le tres humble tres obeist serviteur
Lebegue De Presle

Permettez moi je vous prie de presenter ici mes tres humbles civilités a Monsieur votre fils et de le remercier des peines qu’il a prises pour mon Paquet.

 
Notation: Le Begue de Presle Chatillon 21 may 1780.
